DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,783,800. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 8 and 16: Claim 1 of the ‘800 patent provides a teaching of an apparatus for providing stress disorder therapy, the apparatus comprising: (see col. 18:25-28) 
a control module comprising a computer processor communicatively coupled to a simulation data store, the simulation data store having machine-readable values for computer-generated features in a computer-simulated environment in which a human subject suffering from one or more stress disorders is immersed, the computer-generated features include visual objects;  (see col. 18:30-35)

 a rendering module communicatively coupled to the control module; the rendering module generates the visual objects in the computer- simulated environment;  (see col. 18:39-43)
a visual display device communicatively coupled to the rendering module, the visual display device displaying the visual objects in the computer-simulated environment (see col. 18:44-49)
an array of sensory variables accessible by the rendering module, the sensory variables quantifying an amount of visual information generated by the rendering module and presented in the computer- simulated environment, the sensory variables selected from the group consisting of polygon count of rendered objects in the environment lighting complexity of the environment, texture complexity of rendered objects in the environment and rendered frames-per-second; (see col. 18:48-56)
 a sensing module communicatively coupled to the control module and at least one or more digital sensors, the sensing module receiving data from the digital sensors indicative of a physiological parameter of the human subject and quantifying a real-time sensory load value of the human subject from the data indicative of the physiological parameter, the real-time sensory load value readable by the control module;  (see col. 18:58-65)
 a sensory load threshold datastore communicatively coupled to the control module, the sensory load threshold datastore storing an upper sensory load state value constant, the sensory load threshold datastore also storing a lower sensory load state value constant; 
a sensory load threshold function operable on the control module, the sensory load threshold function receiving the real- time sensory load value of the human subject, the upper sensory load value constant and the lower sensory load value constant whereby the sensory load threshold function returns a low result responsive to the real-time sensory load value of the human subject being less than the lower sensory load value; a high result responsive to the real-time sensory load value of the human subject being greater than the upper sensory load value; and an inbounds result responsive to the real- time sensory load value of the human subject being above the lower sensory load value and less than the upper sensory load value;  (see col. 19:10-20
whereby responsive to a low result returned from the sensory load threshold function, the control module instructs the rendering module to increase the values of the sensory variables to thereby increase the amount of visual information generated by the rendering module and presented within the computer- simulated environment; responsive to a high result returned from the sensory load threshold function, the control module instructs the rendering module to decrease the values of the sensory variables to thereby decrease the amount of visual information generated by the rendering module and presented within the computer-simulated environment; and responsive to an inbounds result returned from the sensory load threshold function, the control module instructs the rendering module to maintain substantially the same values of the sensory variables to thereby sustain the same amount of visual information generated by the rendering module and presented within the computer-simulated environment (see col. 19:20-40)

The difference between claim 1  of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, claim 1 of the ‘800 patent provides a teaching of “whereby the human subject therapeutically develops proficiency in the executive function by optimizing the amount of visual information presented within the computer-simulated environment to sufficiently challenge the human subject by increasing visual information rendered in the computer-simulated environment without detrimentally overloading the human subject with excessive visual information that prevents them from performing the executive function”.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1  is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  

Claims 2 and 12:  Claim 2 of the ‘800 patent provides a teaching of  wherein the physiological parameter detectable bythe at least one or more sensors is selected from the group consisting of facial tracking, body movement, body temperature, pulse rate, respiratoryrate, eye movement, and speech patterns.

Claim 3:  Claim 3 of the ‘800 patent provides a teaching of wherein the visual display device is selected fromthe group consisting of single panel display monitors, multi- panel displaymonitors, rear projection displays, front projection displays, head-mounted virtual reality displays, and head-mounted augmented reality displays.
Claims 4 and 13:  Claim 8 of the 800 patent provides a teaching of comprising an audio processing unit (APU)communicatively coupled to the rendering module, the APU generates an audio output in the computer-simulated environment.
Claims 5 and 14: Claim 9 of the ‘800 patent provides a teaching of wherein the digital sensors are selected from the group consisting of cameras, radar, thermometers, heart rate monitor, pulse-oximeters, and microphones.
Claim 6:  Claim 11-15 of the ‘800 patent provides a teaching of wherein the rendering module generates acomputer-generated simulation selected from the group consisting of a classroom, a workplace, a vehicle, a battlefield, a hospital and an athletic event.

Claims 7 and 20:  While the limitation of ‘800 patent is silent on the teaching of wherein the stress disorder treated is post-traumatic stress disorder.  The examiner takes the position that the limitation of claim 7 is directed to intended use of the limitation of claim 1.  There is no structural differences between the limitation of claim 1 and claim 7, other on where the apparatus is applied to.  
Claims 15 and 20:  While the limitation of ‘800 patent is silent on the teaching of wherein the stress disorder treated is post-traumatic stress disorder and wherein human subject is tested on executive functions within computer-simulated environment whereby the apparatus provides benefit in improving executive function skills.   The examiner takes the position that the limitation of claim 15 and 20 are directed to intended use of the limitation of claim 1.  There is no structural differences between the limitation of claim 15 and claim 20, other on where the apparatus is applied to.   Additionally, the claim 13 of the ‘800 patent provides a teaching wherein the computer-simulated environment is a battlefield simulation.

Claim 17: Claim 7 of the ‘800 patent provides a teaching of wherein the visual display device is selected from the group consisting of single panel display monitors, multi- panel display monitors, rear projection displays, front projection displays, head-mounted virtual reality displays, and head-mounted augmented reality displays.
Claim 18:  Claim 8 of the ‘800 patent provides a teaching of comprising an audio processing unit(APU) communicatively coupled to the rendering module, the APU generates an audio output in the computer-simulated environment.
Claim 19:  Claim 9 of the ‘800 patent provides a teaching of wherein the digital sensors are selected from the group consisting of cameras, radar, thermometers, heart rate monitor, pulse-oximeters, and microphones.

Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,783,800 and further in view of Oohasi US 20080071136

Claim 10:  The ‘800 patent is silent whether the audio track variables are selected from the group consisting of background noise, background dialog, foreground dialog and foreground noise.
However, the Oohasi reference provides a teaching of  audio track variables are selected from the group consisting of background noise (see paragraph 348).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘800 patent  with the feature of whether the audio track variables are selected from the group consisting of background noise, as taught by Oohasi, in order to provide the user with a comfortable therapy environment (see paragraph 11).  
Claim 11:  The ‘800 patent is silent on the teaching of wherein the audio track variables include broadcast interval.  However, the Oohasi reference provides  teaching of wherein the audio track variables include broadcast interval (see paragraph 492).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘800 patent  with the feature of wherein the audio track variables include broadcast interval, as taught by Oohasi, in order to provide the user with a comfortable therapy environment(see paragraph 11).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        /